Citation Nr: 1211649	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  10-29 672	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a lung disorder.  

4.  Entitlement to service connection for bladder cancer.  

5.  Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION


The Veteran served on active duty from September 1964 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Due to the location of the Veteran's residence, jurisdiction of his appeal remains with the RO in Chicago, Illinois.  

The Veteran requested and was scheduled for personal hearing at the Chicago RO before the Decision Review Officer (DRO) in November 2009.  However, due to his physical ailments, he asked that his hearing be rescheduled.  He was subsequently scheduled for another personal hearing at the Chicago RO in January 2010, but failed to appear to this hearing.  

Thus, in the June 2010 substantive appeal, the Veteran requested a personal hearing before a Veterans Law Judge (VLJ) at the RO.  In a February 2011 letter, the Veteran was informed that he had been scheduled for a hearing before a VLJ at the Chicago RO on April 19, 2011.  In a statement dated several days later in February 2011, the Veteran indicated that he had become too ill to travel for the hearing and requested that his representative appear on his behalf for the hearing.  In a June 2011 Remand, the Board determined that good cause had been provided for the Veteran's inability to attend his hearing, remanded his claim, and, in so doing, instructed the RO to schedule the Veteran's representative for a hearing before a VLJ at the RO.  Before any development was undertaken, in an August 2011 statement, the Veteran indicated that he wished to withdraw his request for a hearing and asked that his claim be forwarded to the Board.  The Veteran died before the merits of his appeal could be adjudicated.  
FINDINGS OF FACT

1.  The Veteran served on active duty from September 1964 to August 1968.  

2.  The Veteran perfected a timely appeal of the August 2008 rating decision that denied service connection for bilateral hearing loss, tinnitus, bladder cancer, and a lung disorder and also denied entitlement to a TDIU.  

3.  On March 21, 2012, the Board was notified by the Social Security Administration (SSA) that the Veteran had died on February [redacted], 2012.  


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the August 2008 decision, the Cleveland RO denied service connection for bilateral hearing loss, tinnitus, bladder cancer, and a lung disorder and also denied entitlement to a TDIU.  In June 2010, the Veteran perfected a timely appeal of the denial of these claims.  Subsequently, information received from the SSA reflects that unfortunately the Veteran passed away in February 2012.  

As a matter of law, a veteran's claim does not survive his/her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  Thus, this appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).
In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the veteran.  38 C.F.R. § 20.1106 (2011).  Indeed, the Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).  


ORDER

The issue of entitlement to service connection for bilateral hearing loss is dismissed.  

The issue of entitlement to service connection for tinnitus is dismissed.  

The issue of entitlement to service connection for bladder cancer is dismissed.  

The issue of entitlement to service connection for a lung disorder is dismissed.  

The issue of entitlement to a TDIU is dismissed.  


		
THERESA M. CATINO
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


